Citation Nr: 1730024	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  17-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 21, 2015, for the award of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD from September 21, 2015. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2016 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, which, inter alia, denied the claim for TDIU and determined that the Veteran's service-connected PTSD warranted an increased 70 percent disability rating, effective as of September 21, 2015, the date of the Veteran's claim for an increase.  The Veteran expressed disagreement with the denial of TDIU, the assigned disability rating, and the September 21, 2015 effective date.  The Veteran perfected his appeal in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  The Veteran was initially awarded service connection for PTSD by way of a May 2013 rating decision, and assigned a 50 percent disability rating, effective from October 31, 2012; the Veteran did not disagree with that decision.

2.  On September 21, 2015, the RO received a claim for an increased rating for PTSD; it is not factually ascertainable that an increase in disability occurred in the one-year period prior to September 21, 2015 and there was no claim, formal or informal, filed between May 2013 and September 21, 2015.

3.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.

4.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than September 21, 2015, for the award of a 70 percent rating for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board finds that the VCAA applies in the instant case and that the requirements of the statutes and regulation have been met.  Although VA did not provide the Veteran with a pre-adjudication notice informing him of the information and evidence needed to substantiate his prior service connection claim or his current claims on appeal, the Board finds such an error harmless as the Veteran was awarded service connection and informed of his appellate rights in a May 2013 notification letter.  The claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for the Veteran's PTSD.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, neither the appellant nor his representative has alleged any prejudice as a result of any deficient VCAA notification or error, nor has any prejudice been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In this regard, the Veteran was informed of his appellate rights in a May 2013 notification letter and his statements appear to reflect his understanding that his December 2015 claim for increased rating was due to an increase in severity of his PTSD symptoms, and not in disagreement with the initial rating assigned.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (notice defects not prejudicial where cured by actual knowledge on the part of the claimant).  Therefore, the VCAA notice error does not harm the Veteran.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the claims for earlier effective date and increased rating, and TDIU decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matters exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist.  Thus, the Board is satisfied that no further development action is required.

The Board will therefore proceed to the merits of the appeal.
Earlier Effective Date

The effective date of an award on a claim for increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  

The Veteran filed for entitlement to service connection for PTSD in October 2012.  A May 2013 rating decision granted the Veteran's service connection claim and assigned a 50 percent rating effective October 31, 2012.  That decision was not appealed further.

The Veteran's claim for an increased rating for PTSD (based on worsening) was received on September 21, 2015 through Form 21-0966 Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC.  A February 2016 rating decision increased the Veteran's disability rating to 70 percent effective September 21, 2015, which is the date the claim for increased rating was filed.  In a March 2016 Notice of Disagreement (NOD), the Veteran marked effective date of the award as a basis for his disagreement.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the RO determined that the Veteran's increased rating claim stemmed from his September 2015 filing and assigned an effective date for the assignment of the 70 percent rating that corresponded with the date of his increased rating claim.  Thus, to be entitled to an earlier effective date it must be shown either that an earlier claim was filed or that it is factually ascertainable that the increase occurred within the year prior to the filing of the Veteran's claim.

As noted, the Veteran did not disagree with the May 2013 rating decision that granted service connection and assigned a 50 percent disability rating.  A review of the record also fails to reveal that new and material evidence was submitted within one year of the May 2013 rating decision.  In this regard, the Board notes that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Accordingly, the May 2013 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In addition, there is no communication dated between May 2013 and September 2015 that can be construed as an increased rating claim for the Veteran's service-connected low back disability.  

As stated above, the Veteran has indicated his belief that he is entitled to an effective date prior to September 21, 2015.  The Veteran has not, however, elaborated on why he believes that an effective date prior to September 21, 2015 is appropriate and the Veteran has not provided a date that he believes is more appropriate.  The Board notes that the record contains VA treatment records from November 2014.  In this regard, prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R.   3.157(a) (2014).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

Notably, the November 2014 VA treatment record is an annual screening where the screening results were negative for homelessness, depression, fall, tobacco, and alcohol.  Nothing in the November 2014 VA treatment record suggests that the Veteran's PTSD had worsened.  As such, the November 2014 VA treatment record cannot serve as an informal claim for increase for the Veteran's PTSD.  See Norris, supra.  There is also no other report of examination or hospitalization dated prior to September 21, 2015 that can serve as an informal claim for increase.  Thus, there is no basis upon which to assign an effective date prior to September 21, 2015, in accordance with the provisions of 38 C.F.R. § 3.157(b), pertaining to informal claims, in effect prior to March 24, 2015.

As such, the Veteran is only entitled to an effective date prior to September 21, 2015, for the assignment of a rating higher than 50 percent if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to September 21, 2015.  In this regard, the documents in the evidence of record dated between September 21, 2014 and September 21, 2015, do not show an increase in disability.  The only document relating to the Veteran's psychiatric condition during this time period appears to be the November 2014 VA treatment record which, as noted above, does not contain findings relating to the Veteran's PTSD.  Given the absence of evidence relevant to the severity of the Veteran's PTSD in the one-year period prior to receipt of his claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to September 21, 2015, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).  Therefore, the assignment of an effective date earlier than September 21, 2015, for the assignment of a 70 percent rating for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Increased Rating for PTSD 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM- 5).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board in March 2017, the claim is governed by the DSM-5.  79 Fed. Reg. 45094 (Aug. 4, 2014). In this regard, the February 2016 VA examination was conducted utilizing the DSM-5, and therefore no GAF score was assigned.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

The Veteran seeks a higher disability rating in excess of 70 percent for PTSD.  The date of the claim for an increased rating for PTSD on appeal was September 21, 2015.  During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 30, 50, 70, and 100 percent rating.  

In November 2014 treatment records from VA Palo Alto Healthcare System (Palo Alto VAMC), the Veteran reported that he had not consumed any alcohol in the past year.  A depression screening revealed a score indicating a negative screen for depression.  The Veteran reported that he has no interest or pleasure in doing things but that he does not feel down, depressed, or hopeless. 

In November 2015 treatment records from Palo Alto VAMC, the Veteran reported that he had not consumed any alcohol in the past year.  A depression screening revealed a score indicating a negative screen for depression.  The Veteran reported that he has interest or pleasure in doing things on more than half of the days and that he does feel down, depressed, or hopeless on several days. 

On the February 2016 PTSD VA examination, the Veteran reported that he has been married to his wife for 36 years and feels that they are doing "okay."  The Veteran also reported that his wife works two jobs and has to help provide care for him.  The Veteran felt that he can confide in his wife, however, his wife believes that the Veteran doesn't "open up" enough.  The Veteran described that him and wife do not socialize much because his wife is very busy and he does like to go out along and prefers to go with his wife.  The Veteran has two adult step-children and described that he is close to one of them.  The Veteran attends church regularly and spends most of his time sleeping during the day.  The Veteran reported that he previously worked as a veterinarian assistant from 2002 to 2015.  The Veteran further reported that he had begun reducing his hours at work over the years down to working 13 hours per week but stated that he was ultimately let go from his job because of his physical limitations.  The Veteran sees a counselor once a month for treatment of his PTSD symptoms but he is not prescribed any medication for psychiatric reasons.  There was no relevant legal or behavior history reported but the Veteran did state that he does not drink or use drugs. The examiner noted that the Veteran has more than one mental disorder diagnosed.  Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, impairment of short term and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was cooperative, casually dressed with appropriate hygiene but without having shaved for some time.  Eye contact was good, mood was sad, affect was appropriately variable, speech was slowed and quiet, thought process was linear and goal directed.  There was no evidence of hallucinations and the Veteran denied any suicidal or homicidal ideation.  Insight and judgement were noted as good.  The examiner opined that symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner found it difficult to assess the Veteran's unemployability and noted that the natural physical and cognitive decline due to his age could contribute to his loss in ability to work.  The examiner also noted that the Veteran concentration and memory, which he attributed to a combination of the Veteran's age and his PTSD symptoms, increased his forgetfulness and decreased productivity at work.

In an April 2016 statement, the Veteran's wife stated that she is concerned for the Veteran's well-being because he had been terminated from his job and that he had been under a lot of stress.  She reported that the Veteran was told that there was no reason that he could not work a sedentary job but described that he falls asleep anytime he sits down.  She described that she does not know how much longer the Veteran will be able to drive for as he gets confused at times about where he is.  She also reported that the Veteran feels he is of no use as he is unable to do many of the tasks that he was able to in the past and that he lets out that frustration on his family. 

In a June 2016 private treatment record, Dr. A.C.M., M.D. noted that the Veteran is suffering from exacerbation of his PTSD and anxiety symptoms.  Dr. A.C.M. concluded that because of level of the Veteran's distress, he is not able to secure gainful employment at the present or in the future. 

In a June 2016 statement, the Veteran described that his PTSD and stress level have been getting worse.  He reported that he did not voluntarily leave his previous job and did try to return.  The Veteran further reported that he has never done sedentary work and described the physical tasks from his work at the Equine clinic.  The Veteran also described that over the past year, it became very stressful for him to transport horses to University of California Davis Veterinary Hospital because his truck is an older 1991 model and he is always worried driving at night on the highway while pulling a large four-horse trailer.  He stated that his truck has no air or heat, which only adds to his stress. 

In a June 2016 statement from the Veteran's former coworker, Ms. J.M. stated that she has known the Veteran for over 30 years and has worked with him at the Equine clinic.  She described the Veteran as a very hard working individual but stated that the physical and emotional constraints of the job had become too great for him to continue working safely. 

In a February 2017 statement from the Veteran's sister, she stated that she began noticing that over the last few years the Veteran's personal hygiene had gotten worse.  She described that his clothes are dirty and that he smelled like urine, but that he does not seem to care, even though the Veteran's wife is worried about it.  She further described that he is very stubborn and does not listen to his wife.  She stated that because the Veteran's wife works a lot, she and her husband have been taking the Veteran to his medical appointments because he gets lost and does not know where he is.  She also reported that the Veteran is forgetful and does not recognize people he has known his whole life.  She stated that the Veteran has been very stressed after he lost his job. 

In a February 2017 statement from the Veteran's friend, Mr. B.H. stated that he has known the Veteran since he moved into the same locality as the Veteran.  He further stated that about three years ago, he noticed that the Veteran's personal hygiene was getting really bad.  Mr. B.H. stated that the Veteran asked him for a job but that he told the Veteran that he could not hire him because of his personal hygiene, as it would offend his clients and employees. 

In a February 2017 statement from the Veteran's wife, she described that the Veteran's personal hygiene was negatively impacting his employment in the past because he would be told by his employer to not come into work until after his wife returned home and was able to clean the Veteran.  She stated that the Veteran's incontinence caused other employees to complain about him for leaving messes in the bathroom.  She also stated that the Veteran would often forget where he was going while transporting horses and that she had to give him maps to guide him when he got lost. 

The above evidence reflects that during the entire claim period the Veteran has been continuously unemployed and that he is unable to function socially.  He stopped working in June 2015 due to being unable to deal with the physical and emotional aspects of the job.  Prior to his termination, the Veteran was told to not come into work until his wife came home and was able to improve the Veteran's hygiene.  The Veteran asked his longtime friend for employment but was rejected due to a lack of his personal hygiene. 

While the examiner has indicated that the Veteran's psychiatric disability results in occupational and social impairment with reduced reliability and productivity, the examiner also found it difficult to assess how much the natural cognitive and physical decline due to the Veteran's age contributed to his occupational and social problems.  Regardless, the Veteran has nonetheless remained unemployed for the vast majority of the claim period and he has attributed his employment problems to his psychiatric symptoms.  Additionally, the examiner did not opine that the Veteran's psychiatric symptoms played no role in his unemployability, but instead that he was unable to determine how much his age and psychiatric symptoms each contributed to the Veteran's unemployability.  However, the question of the rating warranted by the symptoms and impairment caused by the Veteran's PTSD is a legal and not a medical one.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As for his social functioning, the Veteran has been married for 36 years and although he is entirely dependent on his wife for physical his needs, he described their marriage only as "okay."  The Veteran also has two step-children and is close to one of them.  However, his wife described that the Veteran lets out his frustrations on his family.  He attends church regularly but he is otherwise socially isolated and generally does not engage in any social activities due to his psychiatric symptoms.  Moreover, the evidence showed an inability to maintain minimal personal hygiene, one of the symptoms specifically listed in the criteria for a 100 percent rating, and the Veteran had other symptoms equivalent to those in the criteria for a 100 percent rating.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an increased 100 percent rating is warranted for the entire claim period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 



TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

As the Board is granting a 100 percent rating for PTSD for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent scheduler ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD, and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent during the entire claim period), service connection is in effect for tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  The Veteran has not contended, and the evidence does not otherwise show, that either tinnitus or hearing loss, alone or in combination, are of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from those in Bradley v. Peake, 
22 Vet. App. 280 (2008), because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.


ORDER

Entitlement to an effective date earlier than September 21, 2015, for the award of a 70 percent rating for service-connected PTSD is denied.

Entitlement to a 100 percent rating for PTSD from September 21, 2015 is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


